HAWKINS, Presiding Judge.
. Under the formalities required appellant entered a plea of guilty before a jury to-the *604offense of receiving and concealing stolen property exceeding the value of $50. .
• Notwithstanding the plea of guilty appellant filed a motion for new trial, upon the overruling of which he gave notice of appeal to this court.
The indictment properly charges the offense. The record is before us without statement of facts or- bills of exception. In such condition nothing is presented for review.
'The judgment'is affirmed.